Case: 12-10687       Document: 00512272422         Page: 1     Date Filed: 06/13/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           June 13, 2013
                                     No. 12-10687
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk




UNITED STATES OF AMERICA,

                                                  Plaintiff–Appellee,

versus

MATTHEW RODRIGUEZ,

                                                  Defendant–Appellant.




                   Appeal from the United States District Court
                        for the Northern District of Texas
                                No. 3:11-CR-311-1




Before SMITH, PRADO, and HIGGINSON, Circuit Judges.
PER CURIAM:*


       The Federal Public Defender appointed to represent Matthew Rodriguez
has moved for leave to withdraw and has filed a brief in accordance with Anders

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-10687     Document: 00512272422     Page: 2   Date Filed: 06/13/2013

                                  No. 12-10687

v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Rodriguez has filed a response. We have reviewed counsel’s brief,
the relevant portions of the record reflected therein, and Rodriguez’s response.
We concur with counsel’s assessment that the appeal presents no nonfrivolous
issue for appellate review. Accordingly, the motion for leave to withdraw is
GRANTED, counsel is excused from further responsibilities herein, and the
Appeal is DISMISSED. See 5TH CIR. R. 42.2.




                                        2